FERGUSON, Judge
(dissenting):
I dissent.
It seems incredible that twenty years after the passage of the Uniform Code of Military Justice, those responsible for judicial proceedings at the trial level continue to ignore the express mandates of the Congress of the United States as contained in Articles 10 and 33, Code, supra, 10 USC §§ 810 and 833.1 Because the Congress was *336gravely and rightfully concerned with the question of speedy trial, based on its knowledge of and experience with courts-martial conducted during World War II, the drafters of the Code inserted a new provision, Article 98, 10 USC § 898,2 designed to accomplish the desired purpose. When Article 10 was under consideration by the Congressional Subcommittee which considered the Code, a question was raised by a member of the Subcommittee relative to the length of time a man may be placed in confinement and held there pending his trial. During the discussion which followed, Mr. Felix Larkin, Assistant General Counsel, Office of the Secretary of Defense, a member of the group which drafted the Code, remarked:
“. . . I also draw your attention to article 33, which attempts to make a flexible time limit, where we set an 8-day time period is provided, wherein the article requires the commanding officer in general court-martial cases to forward the charges he has received against a man to the next higher echelon.
“We put in there ‘if practicable’ to take care of the exigencies which may not make it practicable, but if he does not do it as you see he must report the reasons why he does not.
“So I think the combination of 33 and 98 is pretty good assurance that the cases will be speedily processed. And as I said before, there is great desirability in that. But you have to be careful in not going too far and process the cases so speedily that the accused does not have a chance to prepare his defense. I think it is a pretty good balance, the way it is provided.” [Hearings before House Armed Services Committee on H.R. 2498, 81st Congress, 1st Session, page 908.] [Emphasis supplied.]
Despite the number of cases we have found necessary to reverse for lack of speedy trial, all of which necessitated the extraordinary remedy of dismissal of the charges because of the nature of the error (United States v Keaton, 18 USCMA 500, 40 CMR 212 (1969), and cases cited at page 504; cf. United States v Schalck, 14 USCMA 371, 34 CMR 151 (1964)), I have yet to learn of a single instance wherein the sanctions of Article 98 have been involved. Its enactment has not resulted in the anticipated objective and, to all intents and purposes, appears to have been an exercise in futility.
When this case was originally before the board of review,3 the members of the board recognized that the precise question had already been decided by another panel but, despite the doctrines of stare decisis and equal treatment of appeals presenting the same issue at *337the same time (Brant v United States, 19 USCMA 493, 42 CMR 95 (1970)), it refused to accord that decision the status it deserved. In the board’s opinion, the following is noted:
*336336
*337“Ray’s case and the case of his co-actor, Electronics Technician N (Communications) Third Class James E. Barnet, U. S. Navy, were apparently processed together until the trial stage. They were charged with the same offenses; the offenses with which they were charged were investigated at the same times by the same investigating officers and the chronologies in the two cases are identical except that Ray was tried on 12-13 November 1968 and Barnet was tried on 14-15 November 1968.
“Our disposition of the speedy trial issue in the instant case is considerably complicated by the fact that the majority of our learned brothers on another Board of Review resolved the speedy trial issue adversely to the government and ordered the charges against Barnet dismissed. United States v Barnet, NCM 69 0588, decided 26 May 1969. (Opinion by Judge Timblin in which Judge Hendry concurred separately. Judge O’Malley filed a strong dissent.)
“Faced with the well reasoned majority and dissenting opinions in United States ¶ Barnet, supra, the one severely and irreparably penalizing the government and the other conceivably permitting the accused to be deprived of some right guaranteed by the Code or the Constitution, we are inclined to seek some tenable middle ground.”
In its effort to find a “middle ground,” the board of review requested additional data on an issue which had already been lengthily adjudicated by the parties at the trial level. Upon viewing this evidence, the now Court of Military Review held:
“. . . While the record portrays something less than ‘constant motion,’ we are satisfied that the government proceeded to trial with ‘reasonable diligence.’ United States v Tibbs, ... [15 USCMA 350, 35 CMR 322 (1965)]; Cf. United States v Barnet, NCM 69 0588, decided 26 May 1969. It follows that we find no prejudice to the substantial rights of the accused and, therefore, reject the first assignment of error.”
I dissented in United States v Tibbs, 15 USCMA 350, 35 CMR 322 (1965), and do so here for the reasons set forth in my separate opinion in that case. While in Tibbs I would have remanded the case for a further inquiry into the causes for the violations of Articles 10 and 33 of the Code, shown prima facie on that record, my proposed action in that case was premised on the fact that although the issue of speedy trial was raised before the law officer, the Government presented no information on the issue — trial counsel had not anticipated the question and was unprepared. Cf. United States v Schalck, supra. Where, as here, the issue was fully litigated, I do not believe that further inquiry is appropriate. It hardly seems likely that, given these same circumstances, the defense would be allowed to reopen and to supplement its evidence on the issue.
But even were I to believe otherwise as to the need for additional inquiry, I believe that this accused was denied his right to a speedy trial, as provided in Articles 10 and 33, Code, supra, and the Sixth Amendment to the Constitution, and that reversal and dismissal of the charges is required. United States v Barnet, No. 69 0588 (NBR May 26, 1969), and United States v Keaton, supra. See also United States v Weisenmuller, 17 USCMA 636, 38 CMR 434 (1968), for discussion and additional citation of authority. The following chronology was established by the Court of Military Review on the basis of its request for additional information:
“Jan & Feb 68
Alleged marijuana and dexedrine offenses
13 May 68
NISO investigation received by NAS, Oceana
*33813 May 68
LCDR CORBITT appointed to conduct Article 32 investigation
18 June 68
LCDR CORBITT completes his investigation
19 June 68
CO, NAS, Oceana endorses Article 32 investigation
25 June 68
Accused goes UA
29 June 68
Accused apprehended, Pough-keepsie, New York
29 June 68-3 July 68
Accused confined, Naval Station, Brooklyn
1 July 68
Commander, Fleet Air, Norfolk, endorses investigation, forwards it to Commandant, Fifth Naval District
3 July 68-9 July 68
Accused confined Naval Station, Norfolk
10 July 68
Accused confined NAS Oceana
10 July 68
Accused confined NAVSTA, Norfolk
12 July 68
Article 32 investigation returned to CO, NAS, Oceana, for further investigation, and because Article 33 was not complied with
23 July 68
CDR KENNEY, JAGC, USNR, ordered to conduct new Article 32 investigation
24 July 68
Accused informed of charges against him
1 Aug 68
CDR KENNEY completes investigation and submits his report, signs charge sheet which was eventually referred to trial
21 Aug 68
LT NICHOLS, RAY’s defense counsel requested release from pretrial confinement. Request denied
12 Sep 68
CO, NAS, Oceana, endorses investigation and forwards it to Comfair Norfolk
17 Sep 68
Comfair Norfolk forwards investigation and charge sheet to Commandant, Fifth Naval District, with recommendation for GCM
10 Oct 68
LT NICHOLS repeats requests for release from pre-trial confinement. Request denied
19 Oct 68
Staff Judge Advocate, Fifth Naval District, completes pre-trial advice and forwards investigation, charge sheet, and advice to Commandant, Fifth Naval District
23 Oct 68
Charges referred to trial
5 Nov 68
Pre-trial agreement executed
12 Nov 68-13 Nov 68
Dates of trial.”
The accused was under no restraint until June 29, 1968, when he was confined at the Naval Station, Brooklyn, New York. He remained in confinement until his trial on November 12 and 13, 1968, a period of one hundred thirty-seven days, despite two requests for his release by defense counsel. United States v Keaton, supra. This is the period of time chargeable to the Government. The previous Article 32 investigation was not returned until July 12th and a new investigation was found necessary “because Article 33 was not complied with” in connection with the previous investigation. It was not ordered for eleven more days (July 23d) and although completed on August 1st, it was not forwarded to higher authority until September 12th (fifty-one days). The explanation that lack of equipment and manpower was responsible for the delay is hardly attributable to the accused. The locality of this activity was not a far-flung outpost or a zone of combat operations, and if additional assistance was needed it could have been easily requested from the nearby naval facility at Norfolk. *339Military due process (United States v Schalck, supra) should not depend upon the assignment of clerical personnel or equipment. The delay between September 12th and October 23d when charges were referred to trial is also, in my opinion, not satisfactorily explained by the allegation that additional physical work had to be done to properly prepare the investigative report for review and by the complexity of the matters involved in the charges and specifications.
Since I agree with the board of review in United States v Barnet, supra, that the Government failed to carry its burden of proof to establish that the prosecution in this case proceeded with reasonable dispatch, as required by Articles 10 and 33, Code, supra, I would hold that the accused was denied his right to a speedy trial. I would reverse the decision of the Court of Military Review and order the Charges and their specifications dismissed.

 “Art. 10. Restraint of persons charged with offenses.
“Any person subject to this chapter *336charged with an offense under this chapter shall be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, he shall not ordinarily be placed in confinement. When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.” [Emphasis supplied.]
“Art. 33. Forwarding of charges.
“When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that officer the reasons for delay.” [Emphasis supplied.]


 “Art. 98. Noncompliance with procedural rules.
“Any person subject to this chapter who—
(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this chapter; or
(2) knowingly and intentionally fails to enforce or comply with any provision of this chapter regulating the proceedings before, during, or after trial of an accused;
shall be punished as a court-martial may direct.”


 During this period boards of review were redesignated Courts of Military Review.